NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

KENNETH LEE WILLIAMS,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1224
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.


PER CURIAM.

             Affirmed. See Barfield v. State, 594 So. 2d 259 (Fla. 1992); Williams v.

State, 150 So. 3d 1150 (Fla. 2d DCA 2014) (table decision); Williams v. State, 106 So.

3d 942 (Fla. 2d DCA 2012) (table decision); Williams v. State, 57 So. 3d 859 (Fla. 2d

DCA 2011) (table decision); Williams v. State, 981 So. 2d 1208 (Fla. 2d DCA 2008)

(table decision); Williams v. State, 961 So. 2d 948 (Fla. 2d DCA 2007) (table decision);

Williams v. State, 937 So. 2d 133 (Fla. 2d DCA 2006) (table decision); Harris v. State,

777 So. 2d 994 (Fla. 2d DCA 2000); Williams v. State, 528 So. 2d 498 (Fla. 2d DCA

1988).



SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.